Citation Nr: 1443187	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-23 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and C.M. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961, and from December 1961 to April 1966. 

This matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral haring loss and assigned a 0 percent (noncompensable) evaluation, effective from April 24, 2009.  Jurisdiction of the appeal has since been transferred to the RO in Los Angeles, California.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issue of entitlement to service connection for a disability manifested by dizziness and balance problems, as secondary to service connected hearing loss has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a higher, compensable evaluation for his service-connected bilateral hearing loss. 

As an initial matter, following the June 2013 Board hearing, the Veteran submitted a private audiological report (dated May 2013) without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2013).  Hence, the matter must be remanded so the RO may consider the evidence in the first instance. 

With respect to the aforementioned May 2013 private audiological report, the Board notes that the report provides a graph of audiometric testing, but the numerical values are not provided.  The same is true for a March 2009 private audiological report contained in the claims file.  While the Board has found the March 2009 test report easier to interpret than the May 2013 test results, the Board would find it helpful if the VA examiner would provide the missing numerical values for both audiological tests. Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).

Finally, May 2009, September 2009 and January 2010 VA audiology consultation notes indicate that audiological testing/audiograms were also performed at those times.  The specific results of such testing are not included in the treatment notes and should be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment for hearing loss dated since April 2008, but to specifically include the results of the May 2009, September 2009, and January 2010 VA audiological testing/audiograms, and associate them with the claims file. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment received after April 2008.  Associate any available records with the claims file.

3. After the foregoing development is completed, send the Veteran's claims file to a VA audiologist.  The VA audiologist is asked to interpret the private hearing tests dated in March 2009 and May 2013 from Kaiser Permanente and provide the numerical results from the graphs. 

4. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



